ORMOND, J. — The
act of ninth Janüarys eighteen hundred and thirty-six, under winch the decree of the court below dissolving the injunction, is sought to be reviewed, does not authorise the case to be brought into this court by writ of error, but requires the complainant to take an appeal from the order of dissolution, and directs the Supreme court to determine the same at the first term. Under this statute, this co irt has hitherto held that a writ of error will not lie, and it must therefore he dismissed.